Case 1:17-cv-04766-ILG-SMG Document 106 Filed 06/01/20 Page 1 of 1 PageID #: 1185




                                                                       June 1, 2020
  Honorable I. Leo Glasser
  United States District Court
  Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, New York 11201

                                                       Re:     O’Hara v. City of New York, et al.
                                                               17-cv-4766 (ILG) (SMG)

  Dear Judge Glasser:

          My office is co-counsel for the Plaintiff, John O’Hara, in the above-referenced action.
  With the consent of all parties, I am writing to request a two-week extension of time to file
  papers in opposition to Defendants’ three memoranda of law pertaining to McDonough v. Smith,
  139 S.Ct. 2149 (2019), and the fabrication of evidence claims.

          Your Honor had previously granted Plaintiff’s motion to reargue the dismissal of his
  fabrication of evidence claims, and directed the parties to brief issues pertaining to McDonough’s
  impact on the fabrication of evidence claims, as well as the merits of the claims. See DE 99.
  Defendants filed their memoranda on May 14, 2020. See DE 102, 104, 105. Pursuant to the
  agreed-upon and So-Ordered briefing schedule, Plaintiff currently has until this Thursday, June
  4, to submit oppositions papers, and Defendants have until June 18 to submit reply papers. See
  DE 101.

         Unfortunately, my mother had been ill for approximately five weeks with COVID-19,
  which had set me back significantly in meeting various filing deadlines.

         Accordingly, and on consent of all parties, I am requesting that Plaintiff’s time to submit
  opposition papers be extended by an additional two weeks, until June 18, 2020, and that
  Defendants’ time to submit reply papers be extended until July 2, 2020. This is Plaintiff’s first
  request for this relief.

                                                       Respectfully,



                                                       Mirel Fisch
  CC: All counsel via ECF
